HODGES, Justice
(dissenting).
It is provided by 12 O.S.1971 § 580 that after a case is submitted to the jury and they retire for deliberation, the officer in charge shall not permit any communication to be made to them except to ask if they have agreed upon their verdict, unless by order of the court. This statute has not been considered under the factual situation presented to us. The companion criminal law statute, 22 O.S.1971 § 857, contains similar language insofar as communications to the jury are concerned. It provides that the officer must not permit any person to speak to or communicate with *1081the jury nor do so himself unless it be by order of the court, or to ask them whether they have agreed upon a verdict.
The Court of Criminal Appeals interpreted 22 O.S.1971 § 857 in Graham v. State, 73 Okl.Cr. 337, 121 P.2d 308 (1942). It held that after the case is submitted to the jury and they have retired for deliberation, it is reversible error for the judge to go to the jury room and communicate with the jury.
The facts in the Graham case are very similar to the case at bar. In that case, after the jury had retired to deliberate on their verdict, the trial judge went to the jury room, at about 9:30 P.M. opened the door and entered. In the presence of the bailiff he asked the jury if they would be able to reach a verdict in a short time. The foreman told him to give them about fifteen minutes, the judge said “All right” and returned to his chambers. The jury returned in 20 or 25 minutes but did not have a verdict. The court excused them until the next morning. Neither the defendant nor his counsel were present at the time the court entered the jury room.
There is no question that the trial judge in the present case acted with the best of intentions and that he did not intend to influence or prejudice the jury. However, his entrance into the jury room and communication with them was in direct violation of 12 O.S.1971 § 580. After the jurors have retired to deliberate, their privacy is sacrosanct. The exclusive prerogative of the jury is to determine the facts in their deliberations. It is for this purpose that the privacy of the jury room should be sheltered from any outside sources or any semblance thereof. See Johnson v. Maynard, 9 Utah 2d 268, 342 P.2d 884, 887 (1959).
We are aware that the ordinary juror is constantly watching for some movement or expression of the trial judgte as to what he believes the outcome of the trial should be. If he is observed during the progress of the trial, how much more so will it be if the court is permitted to enter the jury room after they have retired to deliberate on their verdict. Not only what the judge may say, but the very fact that he is present, may be an indication to the jury that the judge is personally interested in the verdict which they may return. The effect of this is to cause discord among the jurors in their secret deliberation. It is not only dangerous to permit the court to go into the jury room after the jury has retired, it is also hard to prove what was said or what actually took place during the time the judge was present. Graham v. State, 121 P.2d p. 311 supra.
No one should be with the jury while it is engaged in its deliberations. The jury system is founded upon the proposition that disinterested jurors will hear the evidence in open court, and upon that evidence and that alone, to deliberate among themselves until a verdict is reached. Southern Pacific Co. v. Klinge, 65 F.2d 85 (C.A. 10th Cir. 1933) cert. denied, 290 U.S. 657, 54 S.Ct. 72, 78 L.Ed. 569. To permit anyone under any pretext to be with the jury in its deliberations is to open the door to abuse and to strike directly at the heart and spirit of the jury system. Mattox v. United States, 146 U.S. 140, 13 S.Ct. 50, 36 L.Ed. 917 (1892); Kilgore v. Moore, 14 Tex.Civ.App. 20, 36 S.W. 317, 318 (1896); Havenor v. State, 125 Wis. 444, 104 N.W. 116 (1905). Nor should there be any communication between the court and the jury except in open court. Fillippon v. Albion Vein Slate Co., 250 U.S. 76, 81, 39 S.Ct. 435, 63 L.Ed. 853 (1919).
We noted in Ford v. Stone Trucking Company, 435 P.2d 565, 568 (Okl.1968) that:
“The settled rule is that a trial court cannot communicate with the jury after submission of a cause except in open court . . . or at least after notice to the parties and their counsel. Osage Mercantile Co. v. Harris, 52 Okl. 78, 152 P. 408 (1915); Roark v. McCutchan, 128 Okl. 186, 261 P. 938 (1927). And compare Oklahoma City v. Collins-Dietz-*1082Morris Co., 183 Okl. 264, 79 P.2d 791 (1938).”
The majority opinion infers on the finding that “probably the incident complained of did not result in a miscarriage of justice. I do not believe a litigant should be required to accept this kind of clouded disposition of his cause. Despite the appeal of measures which may appear expedient to the busy trial judge, strict adherence to this elementary premise cannot be too strongly emphasized.
The rule is strict but salutary. The parties are entitled to have their case tried in open court from start to finish. Justice and safety are not to be found in the application of any other procedure. See Howard v. Miller, 207 Kan. 246, 485 P.2d 199 (1971); Hurst v. Webster Mfr. Co., 128 Wis. 342, 107 N.W. 666 (1906).
In the discharge of his official duty, the place for the judge is on the bench. As to him, the law has closed the portals of the jury room and he may not enter. The only way to prevent any suspicion is that the judge have no control whatever over a case except in open court in the presence of the parties and their counsel. The public interest requires that litigating parties have nothing to complain of or suspect in the administration of justice, and even aside from the rights of the parties, public policy will not sanction any departure from the rule which requires all communications between the judge and the jury to be in the presence of the parties or their counsel. Graham v. State, supra; Jackson v. General Finance Corp., 208 Okl. 44, 253 P.2d 166, 168 (1953).
It is the duty of courts to enforce a strict and vigilant compliance to the constitutional and statutory provisions which are designed to preserve inviolate the right and the purity of a jury trial. Ridley v. State, 5 Okl.Cr. 522, 115 P. 628 (1911); Okl. Const. Art. 2 § 19. It is of the utmost importance that the jurors and judges be held to the rigid observance of the law which describes their procedures and duties. Their conduct should be above suspicion. Grable v. State, 60 Okl.Cr. 339, 44 P.2d 152, 154 (1935).
The appearance of justice is often equated with justice itself. Therefore, the official conduct of a judge should be free from impropriety and the appearance of impropriety. His personal behavior upon the Bench and in the performance of his judicial duties should be above reproach.
I therefore respectfully dissent.
I am authorized to state that Justice SIMMS and Justice DOOLIN concur in the views herein expressed.